Citation Nr: 0214719	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-03 409A	)	DATE
	)
	)



THE ISSUE

Whether a November 17, 1989 decision of the Board of 
Veterans' Appeals, insofar as it denied service connection 
for low back and right hip disorders, should be revised or 
reversed on the grounds of clear and unmistakable error.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran had active service from July 1966 to February 
1968.  

In a November 17, 1989 decision, the Board of Veterans' 
Appeals (Board), in part, denied service connection for low 
back and right hip disorders.  In December 2000, the 
veteran's representative filed with the VA a motion for 
reconsideration of that November 17, 1989 Board decision, 
insofar as it denied service connection for low back and hip 
disorders.  That November 17, 1989 Board decision denied 
service connection for low back and hip disorders on a 
direct-incurrence and presumptive basis, as well as on the 
basis of service connection secondary to service-connected 
left below-the-knee traumatic amputation.  In April 2001, the 
Vice Chairman of the Board, by delegated authority, denied 
that motion for reconsideration.  Later that April 2001, the 
veteran's representative filed with the Board a formal motion 
for revision of that November 17, 1989 Board decision, 
insofar as it denied service connection for low back and hip 
disorders.  

In May 2001, the Board's administrative staff sent the 
veteran a letter, advising him, in part, that said motion had 
been received and that he and his representative should 
review pertinent laws and regulations concerning motions for 
revision of Board decisions based on clear and unmistakable 
error.  Accordingly, the undersigned Member of the Board will 
herein render a decision on that clear and unmistakable error 
motion.  

With regards to an unrelated matter, in an April 2001 Board 
decision with different docket number, another Member of the 
Board determined that the veteran had not submitted a timely 
Substantive Appeal with respect to a June 1994 rating 
decision's denial of service connection for a back disorder; 
and the issue of entitlement to a compensable evaluation for 
bilateral retinal tears was remanded to the appropriate VA 
Regional Office for additional evidentiary development.  It 
should be pointed out that that remanded issue is not before 
the undersigned Member of the Board and apparently remains 
pending in remand status.  

FINDING OF FACT

In a November 17, 1989 decision, the Board, in part, denied 
service connection for low back and right hip disorders.  
That decision, insofar as it denied service connection for 
low back and right hip disorders, was supported by the 
evidence then of record and the applicable, statutory and 
regulatory provisions in effect at that time.


CONCLUSION OF LAW

The November 17, 1989 Board decision, insofar as it denied 
service connection for low back and right hip disorders, is 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. § 20.1403 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to this issue.  As detailed the law and facts at 
the time are for consideration in this matter.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2000).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed on the veteran's behalf appears to satisfy 
the preliminary filing and pleading requirements set forth in 
38 C.F.R. § 20.1404(a) for a motion for revision of a 
decision based on clear and unmistakable error.  It should be 
added that the written motion for revision, in part, 
specified the November 17, 1989 date of the Board decision to 
which the motion relates and the issue identified was clear 
and unmistakable error in that Board decision's denial of 
service connection for low back and hip disorders.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. § 20.1406 (2000).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.   

Parenthetically, in Disabled American Veterans v. Gober, No. 
99-7061 (Fed. Cir. Dec. 8, 2000), the Federal Circuit held 
that VA regulations codified at 38 C.F.R. §§ 20.1400-20.1411 
were valid, except for Rule 1404(b) (which dealt with lack of 
pleading specificity, and is not at issue herein).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

It is contended, in essence, that the November 17, 1989 Board 
decision, insofar as it denied service connection for low 
back and hip disorders, was clearly and unmistakably 
erroneous, because (a) even though degenerative arthritis of 
the lumbar spine was reported on private x-rays and diagnosed 
by a private physician, that Board decision only considered 
VA radiographic evidence dated in December 1987 and August 
1988 which showed no arthritis was present; (b) since that 
Board decision held that lumbar spinal arthritis was not 
radiographically shown, the Board erroneously determined that 
the provisions of 38 C.F.R. § 4.58 were inapplicable; and (c) 
that that Board decision failed to obtain medical opinion to 
support its conclusion that although August 1988 VA x-rays 
showed minimal osteoarthritic changes in the hips, "the 
bilateral nature of these osteoarthritic changes, with no 
indication it was originally worse on the left side, indicate 
that it was not due to the veteran's service-connected 
disability involving the left lower extremity." 

The evidence section set out in that November 17, 1989 Board 
decision included service medical records, which did not 
reveal any low back or right hip disability.  Post-service 
clinical evidence, years after service separation in 1968, 
indicated that the veteran had gait alteration from the 
service-connected left below-the-knee amputation and utilized 
a prosthesis and/or assistive devices.  However, on March 
1972 VA examination, a low back or right hip disability was 
neither clinically reported nor diagnosed.  In July 1987, 
private clinical records reported that the veteran had back 
muscle spasms and complaints of back pain; that x-rays of the 
lumbosacral spine showed slight degenerative changes in the 
lumbosacral junction area and L5 endplate indentation 
suggestive of disc deterioration; and that clinical 
impressions included low back pain secondary to 
osteoarthritis and degenerative disc disease.  However, said 
evidence section also referred to a subsequent December 1987 
VA examination, wherein x-ray of the lumbosacral spine did 
not show any degenerative changes.  Said evidence section 
also referred to an April 1988 private medical record, 
wherein that same physician stated that the veteran had a 
diagnosis of mechanical low back pain secondary to minimal 
osteoarthritis which was exacerbated by a limp brought on by 
the amputation and his subsequent problems; and that in his 
opinion, the back pain was primarily secondary to the 
amputation and the gait secondary to that.  However, said 
evidence section also referred to a subsequent August 1988 
report of VA hospitalization for observation and evaluation, 
during which x-rays of the lumbar spine were normal and x-
rays showed minimal osteoarthritic changes in both hips; and 
a December 1988 VA record that reported an x-ray of the right 
hip as essentially unremarkable.  

In its November 17, 1989 decision, the Board specifically 
cited appropriate laws and regulations pertaining to direct-
incurrence, presumptive (for arthritis), and secondary 
service connection, as well as 38 C.F.R. § 4.58.  The 
provisions of 38 C.F.R. § 4.58 as set out in that Board 
decision state, in effect, that service connection will be 
granted for arthritis in the lumbosacral joints, lumbar 
spine, or either lower extremity, where there are indications 
of earlier, or more severe, arthritis in the injured 
extremity, when associated with service-connected amputation 
or shortening of a lower extremity.  That November 17, 1989 
Board decision provided a detailed discussion explaining the 
Board's conclusion that the service medical records did not 
reveal any low back or right hip disorder; that the post-
service clinical records did not show a low back or right hip 
disorder until years after service; and that although August 
1988 VA x-rays showed minimal osteoarthritic changes in the 
hips, "the bilateral nature of these osteoarthritic changes, 
with no indication it was originally worse on the left side, 
indicate that it was not due to the veteran's service-
connected disability involving the left lower extremity."  
It is significant that the Board decision specifically stated 
that it had considered the provisions of 38 C.F.R. § 4.58, 
but determined that regulation inapplicable.  It is clearly 
apparent from that November 17, 1989 Board decision's 
"discussion and evaluation" section that said regulation 
was determined inapplicable because (1) the subsequent VA 
radiographic findings did not substantiate the earlier 
private radiographic findings, and therefore, the presence of 
arthritis of the lumbar/lumbosacral spine or right hip was 
not confirmed; and/or (2) there were no indications of 
earlier, or more severe, arthritis in the injured left lower 
extremity as a predicate for said regulation's applicability.  

It is held that the November 17, 1989 Board decision 
correctly applied the pertinent laws and regulations and was 
well supported by the facts existent at that time.  A 
reasonable interpretation of the medical evidence then of 
record, as that Board decision clearly held, was that (a) any 
low back or right hip disorder was not shown until years 
after service; (b) that although a private physician reported 
that the veteran had arthritis of the lumbar spine and that 
the back disorder was secondary to the service-connected left 
lower extremity traumatic amputation, any arthritis or other 
clinically significant pathology of the lumbar spine or right 
hip was not subsequently confirmed by VA radiographic 
findings; and (c) that even assuming that the veteran had hip 
arthritis, since there was no indication any arthritis was 
originally worse on the left lower extremity side, this 
indicated that any such arthritis was not due to the 
veteran's service-connected disability involving the left 
lower extremity.  A motion for clear and unmistakable error 
must fail if there is a "plausible" or rational basis for 
the Board's interpretation of VA law and application of that 
law to the existent facts pertaining to a veteran's claim.  
See Berger v. Brown, 10 Vet. App. 166, 170 (1997).  The 
motion on behalf of the veteran is basically a disagreement 
as to how the facts were weighed or evaluated or an argument 
over whether the VA adequately fulfilled the duty to assist.  
Under 38 C.F.R. § 20.1403(d), a disagreement as to how the 
facts were weighed or evaluated or lack of fulfillment of 
VA's duty to assist cannot constitute clear and unmistakable 
error.  Consequently, that November 17, 1989 Board decision, 
insofar as it denied service connection for low back and 
right hip disorders is concerned, is not clearly and 
unmistakably erroneous for the foregoing reasons and is not 
subject to revision or reversal.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1403.  


ORDER

Since the November 17, 1989 Board decision, insofar as it 
denied service connection for low back and right hip 
disorders is concerned, is not clearly and unmistakably 
erroneous, the motion for revision or reversal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


